Title: [March 1754]
From: 
To: 



      March 1754.
      
      
       Beginningof March Had a small flurry of snow.
      
      
       
        
   
   There was snow in Cambridge on 2 March and “a little” on 7 March (John Winthrop, Meteorological Journal, MH-Ar). Other considerations rather favor the 2d over the 7th of March as the precise date of this entry in the Diary Fragment.


       
      
      

      March 8th.
      
      
       A Clowdy morning. I am now reading my lord Orrerys letters to his son Concerning Dr. Swift and his writings, which for softness and delicacy of style, accuracy and serenity of sentiment, are absolutely inimitable. Reading also the last volume of Monsieur Rollin’s Belles Lettres which are worth their weight in gold.—for his excellent reflections on every remarkable event that occurs in history he informs his readers of the true source  of every action and instructs them in the method of forming themselves upon the models of virtue to be met with in History.
      
      
       
        
   
   The first day of the fourth quarter of the academic year 1753–1754 (MH-Ar: Steward’s Records, Quarterbill Books).


       
       
        
   
   Remarks on the Life and Writings of Dr. Jonathan Swift ... in a Series of Letters from John Earl of Orrery to His Son, the Honourable Hamilton Boyle, London, 1751, was the work of John Boyle, 5th Earl of Orrery (1717–1762), a friend of Swift, Pope, and Johnson and the author of miscellaneous literary works (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.). “ [A]s the first attempt at an account of Swift,” it “attracted much attention” (same); but modern estimates of its authority and style fall far short of JA’s enthusiasm for Orrery’s book.


       
       
        
   
   The faulty punctuation of this passage on Rollin follows that of the MS precisely.


        
   
   Charles Rollin (1661–1741), rector of the University of Paris, was the author and compiler of numerous historical and pedagogical works that, in translation, were extraordinarily popular in England and America for many years and notably so in the Adams family. See Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 1:142–143, where the known Adams copies of Rollin’s works are listed. See also JA’s commendation of Rollin’s Method of Teaching and Studying the Belles Lettres in a letter to AA, 7 July 1776, and a facsimile of the titlepage of that work (same, 2:40–41, and facing p. 263).


       
      
      

      
       17? March 1754.
      
      
      
       Kept sabath at Cambridge. March about the middle.
      
      

      March 18th.
      
      
       In the Evening we had several very sharp flashes of lightning, attended with a Distant grumbling of thunder.
      
      

      19 March 1754.
      
      
       This morning is beyond description, Beautyfull, the Skie bespangled with Clouds which shed a lustre on us by the refraction of the rays of light, together with the healthy and enlivening air, which was purifyed By the thunder, afford most spirited materials for Contemplation. The gaiety of the weather is equally delightfull to the phylosopher, Poet and the man of Pleasure. The Phylosopher finds his passions all Calm, serene, and Pliable so that he finds no Difficulty in subjecting them to the subserviency of his reason, he can now contemplate all the gaudy appearances of nature and like Pythagoras bring Phylosophy down from heaven and make her conversible to men. The Poet thinks this the Best time to Converse with his muse and Consequently gives himself up wholly to her directions. His whole soul is at her disposal!l and he no more retains the government of himself. While the man of pleasure find such delicacys arising from the objects of sence as are adapted to produce the highest sensations of delight in him.
      
      
       
        
   
   “Rain in the night. Fair with clouds” (John Winthrop, Meteorological Journal, MH-Ar).


       
       
        
   
   Here a blank space of nearly half a page appears in the MS, and here also the writing in JA’s experimental hand of 1754–1756 ends, though temporarily. The following three pages in the MS (i.e. {6–8}) were also originally left blank by the diarist except for the canceled beginning of his notes on Winthrop’s lectures (first entry of 1 April 1754, below). The editors suppose that JA intended to fill up this space with journal entries for the rest of March. See note 1 on the following entry and Introduction, p. 8.


       
      
     